Neuberger Berman Alternative and Multi-Asset Class Funds® Supplement to the Statement of Additional Information dated February 28, 2014 Neuberger Berman Absolute Return Multi-Manager Fund Class A, Class C, Institutional Class and Class R6 Turner Investments, L.P. no longer acts as a subadviser to the Fund and all references in the statement of additional information to it are hereby deleted in their entirety. The date of this supplement is April 8, 2014. Please retain this supplement for future reference. Neuberger Berman Management LLC 605 Third Avenue 2nd Floor New York, NY 10158-0180 Institutional Services: 800.366.6264 Web site: www.nb.com
